In an action, inter alia, to compel the determination of claims to real property pursuant to REAFL article 15, the defendant Troy K. Sneed appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Schack, J.), dated January 31, 2006, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him and granted that branch of the plaintiffs cross motion which was for summary judgment against him on the first cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of its cross motion, inter alia, for summary judgment against the appellant on the first and second causes of action, the plaintiff made a prima facie showing that the appellant effected a fraudulent conveyance of each of the two subject properties, having falsely represented himself to be the president of the corporation that had previously purchased the properties. In support of his motion for summary judgment dismissing the complaint insofar as asserted against him, the appellant failed to make a prima facie showing to the contrary, and in opposition to the plaintiffs cross motion, the appellant failed to
*896raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the plaintiff’s cross motion which was for summary judgment against the appellant on the first cause of action, and denied the appellant’s motion (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The appellant’s remaining contentions are based on matter dehors the record or are without merit. Prudenti, EJ., Fisher, Dillon and Dickerson, JJ., concur.